Citation Nr: 1141298	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-38 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for recurrent right inguinal hernia, to include residuals of surgical repair.  


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's friend.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1968 to August 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is of record.  At the Veteran's hearing, he raised the issue of entitlement to service connection for a back disorder.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction.  The claim is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's military service included many episodes of heavy lifting, to include a documented lift injury that caused pain.  

2.  In a time very close to service discharge, the Veteran required surgical hernia correction, and has had at least two additional repairs since that time; there is a continuity of hernia symptoms and treatment from service discharge to the present.  


CONCLUSION OF LAW

Service connection for right inguinal hernia, to include residuals of surgical repair, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for right inguinal hernia.  Therefore, no further development is needed with respect to this appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case served as a supply man in the U.S. Marine Corps, and contends that his job as a logistician caused him to carry heavy loads numerous times throughout his active duty.  Also, the Veteran states that he experienced falls while in service, and that the combination of falling into a landing craft, and his extensive duty requirements of carrying heavy ammunition boxes, caused him to develop a persistent right inguinal hernia that has required numerous surgical corrections after service.  

The Veteran's DD Form 214 does confirm a military occupational specialty (MOS) of supply, and it is indicated that there was service in Vietnam.  The service treatment records include an October 1969 notation reflecting that the Veteran developed low back pain following lifting a few weeks earlier.  Examination of the abdomen revealed tenderness in the left groin area.  

After service, there is documentation of a hernia repair within the first post-service year.  Indeed, the Veteran had undergone an examination for employment, and bilateral, asymptomatic hernias were found.  It was determined that he could not enter the work force until the hernias were repaired.  Surgical reports from VA indicate that the Veteran had bilateral inguinal herniorrhaphy in May 1972, and that at the time, he tolerated the procedure well.  Following this, the Veteran has had at least two additional hernia repairs to the right side, with a 2008 VA clinical note attesting to a surgical repair in January 1993, and an operative report documenting an additional repair in June 2008.  Although the 2008 report appears to be the last surgery of record, the Veteran complained of inguinal pain in October 2009 and did consult with a surgeon at that time.  

Essentially, the Veteran maintains that he has had inguinal pain for decades, with an increase in severity being noted in the last several years (to the point of it interfering with work).  The Veteran has, as recently as 2008, required the use of a belt to relieve pressure associated with recurrent hernia, and, as noted, he has had at least three surgical corrections for this disorder.  Given that the Veteran needed a hernia repair at a time very proximate to his discharge from service (particularly in light of his documented heavy lifting in service, with no other identified risk factors), the  consistent reports of gradually increasing pain post-service, and the need for surgical correction for hernia in the 1990s and in 2008, the Board is satisfied that the Veteran has had continual symptoms of right inguinal hernia from discharge to the present.  The disorder was diagnosed a mere nine months after discharge (with the Veteran reporting pain in service), and the medical evidence of record indicates that it has been a persistent problem following release from active duty.  

By all accounts, the condition has grown in severity as the Veteran has aged (with the Veteran reporting that it is much more problematic regarding work interference than it had been in the past); however, the Veteran's reports of having tenderness in the groin area, and given the need for surgical repair so close to discharge, strongly suggest that the condition originated in service and has been a continuous and chronic problem since that time.  Accordingly, based on continuity of symptomatology, service connection will be granted.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).


ORDER

Entitlement to service connection for recurrent right inguinal hernia, to include residuals of surgical repair, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


